EXHIBIT Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” and the incorporation by reference in the Post-Effective Amendment No. 1 to the Registration Statement (Form S-8, No. 333-154818) and related Reoffer Prospectus pertaining to the Delta Air Lines, Inc. 2007 Performance Compensation Plan of our report dated February28, 2008, with respect to the consolidated financial statements of Northwest Airlines Corporation included in Delta Air
